Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Provisional Application Serial No. 62/957,184 filed January 4, 2020.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Pub. No.: 2021/0029588), and further in view of Stacy et al. (US Pub. No.:2020/0221545).
As per claim 1, Cariou disclose A method of multi-link communications (see Fig.1-2, 4-5, multi-link communications method between one or more user devices 120 and one or more access points(s) (AP) 102), the method comprising: 
a multi-link STA device (STA MLD) that supports a first link, link1, and a second link, link2, receiving a beacon on link2 (see Fig.1-3, para. 0028, receiving an AID {a beacon on link2}, the AID is associated with a specific STA MLD and not to a specific logical entity (e.g., STA1, STA2, or STA3) inside the STA MLD, the STA MLD now decides which link to retrieve the data on / supports a first link, link1, and a second link, link2); 
acquiring an updated critical operating parameter for link1 in response to the beacon received on link2 (see para. 0030, a multi-link traffic steering system  facilitate that and AP MLD  provide recommendations on which link to use for retrieving buffered data associated with an STA MLD, an AP MLD indicate to them STA MLD that there are BUs to be retrieved and at the same time the AP MLD indicate that it prefers that the STA MLD uses a specific link established between them, this is  based on a determination by the AP MLD on the status of each of the established links between the AP MLD and the STA MLD (e.g., load level, interference level, signal-to-noise ratio on a per link basis) / acquiring an updated critical operating parameter for link1, and the AP MLD indicate that it prefers that the STA MLD uses link 1); and operating link1 according to the acquired updated critical operating parameter (see para. 0051, operating link1 according to the acquired the TIM element assigned in the bitmap to the same STA MLD use link1 to acquire the data or buffer units to be delivered by the AP MLD, see also para. 0101, 0179, 0187, 0195).

Although Cariou disclose operating link1 according to the acquired updated critical operating parameter,  load level, interference level, signal-to-noise ratio on a per link basis,  and, the claims does not define “acquired updated critical operating parameter”,  the acquired updated critical operating parameter is also defined by “Examples of a critical operating parameter may include a BSS Color Change, EDCA parameter change, HT/VHT/HE/EHT operation parameter change, spatial reuse parameter change”,

Stacy however disclose acquired updated critical operating parameter is also defined by “Examples of a critical operating parameter include a BSS Color Change, EDCA parameter change, HT/VHT/HE/EHT operation parameter change, spatial reuse parameter change” (see para. 0065, 0068, 0074, Fig.6-7, para. 0089-0095, 116-117,  0163, 0176, TID transition is governed by a dynamic switching mechanism similar to the MU-EDCA parameter concept defined in EHT. In some embodiments, the AP 502 defines an interface that is used by default by the STA 504. In some embodiments, the AP 502 defines the trigger that will force a STA 504 to transition to another interface (explicit indication with signaling in a PHY or a MAC container, or implicit indication based on negotiation or standard rules (type of frame received, and/or other)), and the conditions for when to fall back to the default band/interface. Such mode could make sense when one band is used only for scheduled access for instance, (fully triggered--STA access), while the other one is used for EDCA. Similar to MU-EDCA, the STA 504 falls back naturally to the default band after signaling from the AP 502 that the AP 502 will stop scheduling in this band, or after a timeout).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of acquired updated critical operating parameter is also defined by “Examples of a critical operating parameter include a BSS Color Change, EDCA parameter change, HT/VHT/HE/EHT operation parameter change, spatial reuse parameter change”, as taught by Stacy, in the system of Cariou, so as to efficiently use resources of a wireless local-area network (WLAN) i to provide bandwidth and acceptable response times to the users of a WLAN, see Stacy, paragraph 3.

As per claim 2, the combination of Cariou and Stacy disclose the method of claim 1.

Cariou further disclose wherein acquiring the updated critical operating parameter for link 1 includes triggering the receiving of beacons on link 1 (see para. 0076-0079, para. 0103-0105, at block 506, the device may set the one or more bits to a first value to indicate that there is data to be retrieved by the STA MLD on any of the one or more links. The device may set an additional bit to indicate a preference to retrieve the data by the STA MLD using a first link of the one or more links. The STA MLD may wake up 510, the device cause to send one or more beacon frames on the first link / triggering the receiving of beacons on link 1).

As per claim 3, the combination of Cariou and Stacy disclose the method of claim 1.

Cariou further disclose wherein the beacon received on link2 includes an announcement that link1 has an updated critical operating parameter; and upon receiving the announcement on link2 at the STA MLD, start receiving beacons on link1 to acquire the updated critical operating parameter (see para. 0103, the device set an additional bit to indicate a preference to retrieve the data by the STA MLD using a first link of the one or more links, the STA MLD  up the first link to be in an active state based on the preference indicated in the additional bit, also the device assign a first bit in the TIM bitmap to be associated with the first AID indicating an availability of traffic destined to a first STA of the STA MLD associated with the first link, see also para. 0169).

As per claim 5, the combination of Cariou and Stacy disclose the method of claim 1.

Cariou further disclose wherein acquiring the updated critical operating parameter for link1 involves reading information carried in the beacon on link2 if the beacon on link2 carries the updated critical operating parameters of link 1 (see Fig.5, para. 0103, at block 506, the device may set the one or more bits to a first value to indicate that there is data to be retrieved by the STA MLD on any of the one or more links. The device may set an additional bit to indicate a preference to retrieve the data by the STA MLD using a first link of the one or more links. The STA MLD may wake up the first link to be in an active state based on the preference indicated in the additional bit).

As per claim 6, the combination of Cariou and Stacy disclose the method of claim 1.

Cariou further disclose wherein the STA MLD uses link 1 as a working link and starts to receive beacons on link1 once the announcement is received on link2 (see Fig.5, para. 0103, the STA MLD wake up the first link to be in an active state based on the preference indicated in the additional bit, and the STA MLD  keep the rest of its one or more links in a doze state while the first link is in the active state / the  STA MLD uses link 1 as a working link).

As per claim 11, claim 11 is rejected the same way as claim 1. Cariou also disclose A multi-link STA device (STA MLD) (see Fig.1-2, Fig.5-6, STA MLD 124 comprise STA 1, . . . , STA M, see para. 0044), the STA MLD comprising: a processor (see Fig.6, the communication station 600 include processing circuitry 606 and memory 608 arranged to perform the operations described herein, see para. 0108).

As per claim 12, claim 12 is rejected the same way as claim 2.
As per claim 13, claim 13 is rejected the same way as claim 2.
As per claim 15, claim 15 is rejected the same way as claim 6.

As per claim 20, claim 20 is rejected the same way as claim 1. Cariou also disclose A multi-link STA device (STA MLD) (see Fig.1-2, Fig.5-6, STA MLD 124 comprise STA 1, . . . , STA M, see para. 0044), the STA MLD comprising: a processor (see Fig.6, the communication station 600 include processing circuitry 606 and memory 608 arranged to perform the operations described herein, see para. 0108) configured to: communicate with an access point (AP) MLD (see Fig.1-2, para. 0044, an AP MLD 102  comprise AP 1, . . . , AP N, where N is a positive integer and that STA MLD 124 comprise STA 1, . . . , STA M, where M is a positive integer) via a first link, link1 (see Fig.2, link 1), and a second link, link2 (see Fig.2, link 2).

Claims 4, 7-9, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Pub. No.: 2021/0029588), in view of Stacy et al. (US Pub. No.:2020/0221545), and further in view of Wang et al. (WO2021/011476A1).

As per claim 4, the combination of Cariou and Stacy disclose the method of claim 1.

The combination of Cariou and Stacy however does not explicitly disclose wherein the beacon on link2 includes a Target Beacon Transmission Time (TBTT) difference between link 1 and link2.

Wang however disclose wherein a beacon on link2 includes a Target Beacon Transmission Time (TBTT) difference between link 1 and link2 (see para. 0161, a multi-link AP device may announce in its beacon, short beacon, FILS discovery frames, or other frames, the schedule of these sounding frames. For example, a multi-link AP device may include offsets for beacon or short beacons or FILS Discovery frames. The offset may be using the same TSF timer or using the individual TSF timer on the channel or relative to the current Targets Beacon Transmit Time (TBTT) / the beacon on link2 includes a Target Beacon Transmission Time (TBTT) difference between link 1 and link2).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a beacon on link2 includes a Target Beacon Transmission Time (TBTT) difference between link 1 and link2, as taught by Wang, in the system of Cariou and Stacy, so as to enable multi-link wireless local area networks (WLAN) and a procedure for one or more stations (STA) devices and one or more Access Points (AP) devices for establishing a multi-link association between the one or more devices, thereby establishing a multi-link connection that enables improved and more efficient wireless communication, see Wang, paragraph 3.

As per claim 7, the combination of Cariou and Stacy disclose the method of claim 1.

The combination of Cariou and Stacy however does not explicitly disclose wherein acquiring the updated critical operating parameter for link1 involves using a Probe Request on link1 to solicit a Probe Response on link1; and acquiring the updated critical operating parameter for link1 via link1.

Wang however disclose wherein acquiring the updated critical operating parameter for link1 involves using a Probe Request on link1 to solicit a Probe Response on link1; and acquiring the updated critical operating parameter for link1 via link1 (see para. 0246, 0281, 0287, the multi-link AP or members of MAP may receive the probe request and may respond with unicast or broadcast probe responses or beacons that may include the multi-link capabilities element, multi-link operation element, real-time capabilities element, real-time operation element to advertise its multi-link and real-time support capabilities and the operation parameters for its multilink and real-time traffic operations, see also Fig.2, para. 0157, the WTRU MLD may send a probe request to an access point (AP) MLD (e.g., AP STA), where the probe request may include an indication of multi-link capabilities of the WTRU MLD. The WTRU MLD may receive a response to the probe request from the AP MLD, the response including AP MLD information, the AP MLD information includes an indication of multi capabilities of the AP MLD and multi-link parameters of the AP MLD, the AP signal the buffer size in a STA specific field in the Trigger frame, which may be different from STA to STA per link. Alternatively, the buffer information may be carried in management frames, such as association request/response, beacon frame, probe request/response frame).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein acquiring the updated critical operating parameter for link1 involves using a Probe Request on link1 to solicit a Probe Response on link1; and acquiring the updated critical operating parameter for link1 via link1, as taught by Wang, in the system of Cariou and Stacy, so as to enable multi-link wireless local area networks (WLAN) and a procedure for one or more stations (STA) devices and one or more Access Points (AP) devices for establishing a multi-link association between the one or more devices, thereby establishing a multi-link connection that enables improved and more efficient wireless communication, see Wang, paragraph 3.

As per claim 8, the combination of Cariou and Stacy disclose the method of claim 1.



Wang further disclose acquiring the updated critical operating parameter for linkl involves using a Probe Request on link2 to solicit a Probe response on link2; and acquiring the updated critical operating parameter for link1 via link2 (see para. 0246, 0281, 0287, the multi-link AP or members of MAP may receive the probe request and may respond with unicast or broadcast probe responses or beacons that may include the multi-link capabilities element, multi-link operation element, real-time capabilities element, real-time operation element to advertise its multi-link and real-time support capabilities and the operation parameters for its multilink and real-time traffic operations, see also Fig.2, para. 0157, the WTRU MLD may send a probe request to an access point (AP) MLD (e.g., AP STA), where the probe request may include an indication of multi-link capabilities of the WTRU MLD. The WTRU MLD may receive a response to the probe request from the AP MLD, the response including AP MLD information, the AP MLD information includes an indication of multi capabilities of the AP MLD and multi-link parameters of the AP MLD, the AP signal the buffer size in a STA specific field in the Trigger frame, which may be different from STA to STA per link. Alternatively, the buffer information may be carried in management frames, such as association request/response, beacon frame, probe request/response frame).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein acquiring the updated critical operating parameter for linkl involves using a Probe Request on link2 to solicit a Probe response on link2; and acquiring the updated critical operating parameter for linkl via link2, as taught by Wang, in the system of Cariou and Stacy, so as to enable multi-link wireless local area networks (WLAN) and a procedure for one or more stations (STA) devices and one or more Access Points (AP) devices for establishing a multi-link association between the one or more devices, thereby establishing a multi-link connection that enables improved and more efficient wireless communication, see Wang, paragraph 3.

As per claim 9, the combination of Cariou and Stacy disclose the method of claim 1.

The combination of Cariou and Stacy however does not explicitly disclose wherein the STA MLD is further configured to use a management frame on link2 to acquire the updated critical operating parameter for link1.

Wang however disclose wherein the STA MLD is further configured to use a management frame on link2 to acquire the updated critical operating parameter for link1 (see para. 0246, 0281, 0287, STAs and APs  exchange their multi-link acknowledgement capability using management/control frames, such as probe request, probe response, beacon, association, and/or reassociation frames, also para. 0247, there may be a multi-link delayed block acknowledgement (ACK). To enable multi-link acknowledgement, there is a need for a modified approach to block ACK negotiation and procedures. FIG. 8 is a diagram of an example procedure with delayed block ACK, and para. 0281 STAs and APs  exchange their multi-link multi-STA acknowledgement capability using management/control frames, such as probe request, probe response, beacon, association, and/or re-association frames).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the STA MLD is further configured to use a management frame on link2 to acquire the updated critical operating parameter for link1, as taught by Wang, in the system of Cariou and Stacy, so as to enable multi-link wireless local area networks (WLAN) and a procedure for one or more stations (STA) devices and one or more Access Points (AP) devices for establishing a multi-link association between the one or more devices, thereby establishing a multi-link connection that enables improved and more efficient wireless communication, see Wang, paragraph 3.

As per claim 14, claim 14 is rejected the same way as claim 4.

As per claim 16, claim 16 is rejected the same way as claim 7.

As per claim 17, claim 17 is rejected the same way as claim 8.

As per claim 18, claim 18 is rejected the same way as claim 9.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Pub. No.: 2021/0029588), in view of Stacy et al. (US Pub. No.:2020/0221545), and further in view of Bang et al. (WO2020/246708A1).

As per claim 10, the combination of Cariou and Stacy disclose the method of claim 1.

The combination of Cariou and Stacy however does not explicitly disclose wherein the STA MLD is further configured to use a same listen interval for all of the STA MLD's STAs.

Bang however disclose wherein a STA MLD is further configured to use a same listen interval for all of the STA MLD's STAs (see Fig.5-7, when UL-MU communication solicited by the trigger frame is performed, the transmitting STA (eg, AP) transmits the first RU (eg, 26/52/106) to the first STA through the trigger frame. /242-RU, etc.), and a second RU (eg, 26/52/106/242-RU, etc.) may be allocated to the second STA. Thereafter, the first STA may transmit a first Trigger-based PPDU based on the first RU, and the second STA may transmit a second Trigger-based PPDU based on the second RU. The first/second Trigger-based PPDU is transmitted to the AP in the same time interval / STA MLD is configured to use a same listen interval). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a STA MLD is further configured to use a same listen interval for all of the STA MLD's STAs, as taught by Bang, in the system of Cariou and Stacy, so as to enable the first STA to transmit and receive a TWT configuration request message and a TWT configuration response message through the first link. The first STA may set the TWT Service Period (SP) 

As per claim 19, claim 19 is rejected the same way as claim 10.


XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXSecond Rejection:
Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Pub. No.: 2021/0029588), and further in view of Park et al. (US Provisional 62/901136).

As per claim1, Cariou disclose A method of multi-link communications (see Fig.1-2, 4-5, multi-link communications method between one or more user devices 120 and one or more access points(s) (AP) 102), the method comprising: 
a multi-link STA device (STA MLD) that supports a first link, link1, and a second link, link2, receiving a beacon on link2 (see Fig.1-3, para. 0028, receiving an AID {a beacon on link2}, the AID is associated with a specific STA MLD and not to a specific logical entity (e.g., STA1, STA2, or STA3) inside the STA MLD, the STA MLD now decides which link to retrieve the data on / supports a first link, link1, and a second link, link2); 
acquiring an updated critical operating parameter for link1 in response to the beacon received on link2 (see para. 0030, a multi-link traffic steering system  facilitate that and AP MLD  provide recommendations on which link to use for retrieving buffered data associated with an STA MLD, an AP MLD indicate to them STA MLD that there are BUs to be retrieved and at the same time the AP MLD indicate that it prefers that the STA MLD uses a specific link established between them, this is  based on a determination by the AP MLD on the status of each of the established links between the AP MLD and the STA MLD (e.g., load level, interference level, signal-to-noise ratio on a per link basis) / acquiring an 

Although Cariou disclose operating link1 according to the acquired updated critical operating parameter,  load level, interference level, signal-to-noise ratio on a per link basis.

And, the claims does not define “acquired updated critical operating parameter”,  the acquired updated critical operating parameter is also defined by “Examples of a critical operating parameter may include a BSS Color Change, EDCA parameter change, HT/VHT/HE/EHT operation parameter change, spatial reuse parameter change”,

Park however disclose acquired updated critical operating parameter is also defined by “Examples of a critical operating parameter include a BSS Color Change, EDCA parameter change, HT/VHT/HE/EHT operation parameter change, spatial reuse parameter change” (see Fig.2, para. 0044-0050, when the primary 20 MHz channel is busy and a packet is detected on the primary 20 MHz channel, the AP decodes the PHY preamble or the MAC header of the packet to determine if the packet is from OBSS. This may be done based on the BSS color information in the HE-SIGA field in the PHY preamble of the HE PPDU or the Address field of the MAC header, and when the CW countdown reaches zero on the secondary channel, the AP first transmits the wake-up packet defined in 802.11ba, which contains the receiver identifier, on the available secondary channels. The packet exchanges on the secondary channels may last while the primary 20 MHz channel is busy and this duration information may be obtained from the LENGTH field in the L­ SIG field or the TXOP field in HE-SIGA or the Duration field in the MAC header of the OBSS packet received on the primary channel. This is shown in the following FIG. 2. In this example, the secondary20 channel is busy and the wake-up packets are transmitted on the Secondary40 channel, see also para. 0015-0017).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of acquired updated critical operating parameter is also defined by “Examples of a critical operating parameter include a BSS Color Change, EDCA parameter change, HT/VHT/HE/EHT operation parameter change, spatial reuse parameter change”, as taught by Park, in the system of Cariou, so that when the transmitting STA decides to transmit on the secondary channel, the transmitting STA starts the packet exchange sequence with a NDP-type of BSS Color packet (NDP-BC) that consists of L-STF, L-LTF, and Coex-SIG fields. The BSS-Color information is contained in the Coex-SIG field. This is to give an explicit indication that the packet transmission
will be on the selected secondary channel, see Park, paragraph 15-16.

As per claim 11, claim 11 is rejected the same way as claim 1.
As per claim 12, claim 12 is rejected the same way as claim 1.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third Rejection:
Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Pub. No.: 2021/0029588), and further in view of Patil et al. (US Provisional 62/873827).

As per claim1, Cariou disclose A method of multi-link communications (see Fig.1-2, 4-5, multi-link communications method between one or more user devices 120 and one or more access points(s) (AP) 102), the method comprising: 
a multi-link STA device (STA MLD) that supports a first link, link1, and a second link, link2, receiving a beacon on link2 (see Fig.1-3, para. 0028, receiving an AID {a beacon on link2}, the AID is associated with a specific STA MLD and not to a specific logical entity (e.g., STA1, STA2, or STA3) inside the STA MLD, the STA MLD now decides which link to retrieve the data on / supports a first link, link1, and a second link, link2); 


Although Cariou disclose operating link1 according to the acquired updated critical operating parameter,  load level, interference level, signal-to-noise ratio on a per link basis.

And, the claims does not define “acquired updated critical operating parameter”,  the acquired updated critical operating parameter is also defined by “Examples of a critical operating parameter may include a BSS Color Change, EDCA parameter change, HT/VHT/HE/EHT operation parameter change, spatial reuse parameter change”,

Patil however disclose acquired updated critical operating parameter is also defined by “Examples of a critical operating parameter include a BSS Color Change, EDCA parameter change, HT/VHT/HE/EHT operation parameter change, spatial reuse parameter change” (see para. 0090-0098, between times ti and t2, the second device D2 receives the first packet 921 from the first device D1 on the first communication link. In some implementations, the first device D1 and the second device D2 may establish at least one ML communication parameter for communicating on the first communication link based on information included in the Link Attribute Element. Some example ML communication 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of acquired updated critical operating parameter is also defined by “Examples of a critical operating parameter include a BSS Color Change, EDCA parameter change, HT/VHT/HE/EHT operation parameter change, spatial reuse parameter change”, as taught by Park, in the system of Cariou, so las to improve communication between the AP and the
one or more STAs over each of the communication links and to improve data throughput, see Park, paragraphs 2-3.

As per claim 11, claim 11 is rejected the same way as claim 1.
As per claim 12, claim 12 is rejected the same way as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou (US Pub. No.:2019/0150214) – para. 0087, 0089, 0090, “FIG. 3 illustrates a process flow 300 that supports packet-based link aggregation architectures in accordance with aspects of the present disclosure. Process flow 300 may implement aspects of WLAN 100. For 
Seok (US Pub. No.:2021/0144589) – see para. 0057, 0067, “In some cases, satisfying the A-MSDU capability requirements for all MAC entities of the recipient wireless STA can lead to degraded performance. According to some embodiments, to maintain performance levels of the multi-link operation, A-MSDU capability requirements (e.g., maximum number of MSDUs in an A-MSDU, maximum MPDU length, and maximum A-MSDU length) are only satisfied for a specific link or set of links when aggregating the A-MSDU. The specific links that satisfy the selected capability requirements can be referred to as an "eligible link set." When the multi-band STA schedules MPDUs after obtaining a TXOP, the MPDU containing an A-MSDU is limited to transmission using the eligible link set for transmitting the A-MSDU. For example, a transmitting multi-band STA can aggregate MSDUs while meeting the A-MSDU capability requirements a first link (Link1) only. In this case, the transmitting multi-band STA can schedule the MPDU containing the corresponding A-MSDU on the first link only (Link1). In another example, the transmitting multi-band STA aggregates MSDUs while meeting the A-MSDU capability requirements for both the first link and a second link (Link2). In this case, the transmitting multi-band STA can schedule the MPDU containing the corresponding A-MSDU on both the first link and the second link (Link1+Link2) which are included in the eligible link set”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469